Exhibit 10.1

Magna Entertainment Corp.

 

 

MEC

337 Magna Drive

 

Aurora, Ontario,

 

Canada L4G 7K1

 

Tel (905) 726-2462

 

Fax (905) 726-2585

 

HAND DELIVERED

June 22, 2007

Mr. Michael A. Neuman

160 Valley Road

Toronto, Ontario

M2L 1G4

Dear Michael:

Reference is made to our recent conversations concerning your departure as Chief
Executive Officer and as an employee and director of Magna Entertainment Corp.
(“MEC” or the “Corporation”) and our agreements, which are as follows:

1.               Effective immediately (the “Effective Date”), your employment
with MEC shall end and you shall resign as a director of MEC and as an officer
and/or director of all subsidiaries of MEC or its affiliates for which you serve
in such capacities.  You agree to promptly execute and provide to MEC all
documents reasonably requested by MEC and its affiliates to evidence your
resignation as a director and/or officer of MEC and its affiliates.

2.               Pursuant to Section 7(g) of your employment agreement with MEC
dated February 27, 2007 (your “Employment Agreement”), you agree to execute the
full and final release attached hereto as Schedule A (the “Release”), waiving
any and all claims against the Corporation, its subsidiaries and their
respective directors and officers.

3.               You acknowledge and agree that you are still subject to, and
shall abide by, your obligations as set forth in Section 8 of your Employment
Agreement.

4.               Pursuant to Section 7(e) of your Employment Agreement, and
conditional upon you delivering an executed copy of the Release within 10 days
of the Effective Date and you complying with the obligations set forth in
Section 8 of your Employment Agreement, you shall be entitled to receive the pro
rata portion of your Base Salary of US$500,000 and Annual Bonus of US$500,000 up
to and including the Effective Date.  You acknowledge that you have received
such Annual Bonus up to and including March 31, 2007 so that you


--------------------------------------------------------------------------------


are only entitled to such Annual Bonus for the period from April 1, 2007 to the
Effective Date (the “2007 Second Quarter Partial Bonus”).  You shall receive
prompt payment of the full amount of the 2007 Second Quarter Partial Bonus in
cash (net of all applicable withholdings) from MEC at the same time that senior
executives of MEC are paid their bonuses for the second quarter of 2007.

5.               Pursuant to Section 7(c) of your Employment Agreement, and
conditional upon you delivering an executed copy of the Release within 10 days
of the Effective Date and you complying with the obligations set forth in
Section 8 of your Employment Agreement, you shall be entitled to receive a
retiring allowance of US$1,000,000, payable in cash (net of all applicable
withholdings) monthly in arrears in twelve (12) equal instalments commencing
thirty (30) days after the Effective Date.

6.               Pursuant to Section 7(c) of your Employment Agreement, and
conditional upon you delivering an executed copy of the Release within 10 days
of the Effective Date and you complying with the obligations set forth in
Section 8 of your Employment Agreement, the Corporation shall maintain on your
behalf the benefits referred to in Section 4(a) of your Employment Agreement for
twelve (12) months from the Effective Date.

7.               You acknowledge and agree that no options were ever issued to
you pursuant to Section 5 of your Employment Agreement and that the Corporation
has no obligations to you under such section.

8.               As soon as reasonably practicable following the Effective Date,
you shall submit a final expense report or reports for all outstanding expenses
which you have incurred on behalf of MEC or any of its subsidiaries in
accordance with typical practice and which have not previously been reimbursed. 
All such expenses shall be reimbursed to you by MEC promptly following receipt
of such expense report(s).

9.               MEC’s obligations to indemnify you pursuant to its by-laws
shall continue in effect in respect of all your activities as a director,
officer and employee of MEC and its subsidiaries, and MEC shall continue to
cover you under its directors’ and officers’ insurance policies in respect of
your service as an officer or director of MEC and its subsidiaries.

10.         Except as required by any applicable law, regulation or stock
exchange rule, neither you nor MEC shall make any public announcement, issue any
press release or otherwise make any communication with respect to your
employment with MEC and/or your resignation as a director and officer of, and
your departure from, MEC; provided, however, that on the Effective Date MEC
shall issue the press release attached hereto as Schedule B.

2


--------------------------------------------------------------------------------


11.         You hereby acknowledge and agree that this letter agreement,
including without limitation Schedule A, supersedes all previous agreements
between you and MEC and its affiliates, whether oral or written, including
without limitation your employment agreement.

If you are in agreement with the foregoing, would you kindly execute a duplicate
copy of this letter where indicated and return the same to me.

Yours truly,

/s/ Frank Stronach

 

 

Frank Stronach

Chairman

 

 

 

ACCEPTED and AGREED:

Date:

 

 

 

 

/s/ Michael A. Neuman

 

 

 

Michael A. Neuman

 

3


--------------------------------------------------------------------------------


Schedule A

Release and Resignation

To:                              Magna Entertainment Corp. and its affiliates

I hereby resign as an employee, officer and/or director of Magna Entertainment
Corp. and its affiliates (collectively, “MEC”) effective June 22, 2007.

I hereby agree:

(i)                                    to, and do hereby, release MEC, its
officers, directors and employees, its associates and affiliates and its
shareholders, directors, officers, employees and agents and the respective
successors and assigns of all such persons and corporations (collectively
described as the “Corporation”) of and from all liabilities, damages, actions,
causes of action, claims (including, without limitation, any claim under the
Ontario Employment Standards Act) and demands, costs or expenses (including,
without limitation, lawyers’ fees), agreements, deferred compensation,
provisions and covenants, of any nature or kind now accrued, arising out of any
employment relationship with the Corporation and the cessation thereof;

(ii)                                 that the release contained herein shall be
binding on my heirs, executors, administrators, personal representatives and
assigns;

(iii)                              not to make any claim or to commence or
maintain any action or proceeding against any other person or corporation who
might claim contribution, indemnity or relief over from the Corporation with
respect to the subject matter of this release, excepting only any rights
enforced in respect of directors’ and officers’ liability under policies of
insurance for such;

(iv)                             at any time hereafter, except with the consent
of MEC or as required by law, not to disclose any confidential information
concerning the business and affairs of the Corporation and its customers and
suppliers, including its trade secrets and confidential or proprietary
information to which I have been exposed during the term of my employment with
MEC; and

(v)                                nothing in this release affects my rights:

(a)                                  under my letter agreement with MEC dated
June 22, 2007, relating to my departure from MEC;

(b)                                 to be indemnified and held harmless by MEC
and to the benefit of coverage under any directors’ and officers’ insurance
policy in respect of any claim that may be made against me respecting any act or
thing arising from my having served as a director or officer of MEC and its
affiliates; and

(c)                                  as a shareholder of MEC.

DATED this 26th day of June, 2007.

 

/s/ Michael A. Neuman

 

 

Michael A. Neuman

 


--------------------------------------------------------------------------------


Schedule B

MEC Press Release

MEC

 

Magna Entertainment Corp.

 

 

337 Magna Drive

 

 

Aurora, Ontario,

 

 

Canada L4G 7K1

 

PRESS RELEASE
MAGNA ENTERTAINMENT CORP.
ANNOUNCES DEPARTURE OF
CHIEF EXECUTIVE OFFICER

June 22, 2007, Aurora, Ontario, Canada......Magna Entertainment Corp. (“MEC”)
(NASDAQ: MECA; TSX: MEC.A) announced today that Michael Neuman, its Chief
Executive Officer, will be leaving the company effective immediately to pursue
other opportunities.  Frank Stronach, MEC’s Chairman, will assume the position
of Interim Chief Executive Officer and stated: “Michael worked very hard during
his time at MEC and we wish him well in his future endeavors.”  Mr. Neuman
stated: “I wish my colleagues at MEC well going forward and hope that the
company will be successful in implementing its long-term plans.”

Mr. Stronach also noted that “MEC remains focused on implementing the strategic
initiatives described at our recent annual meeting, including the sale of
non-core assets to further reduce debt.”

MEC, North America’s largest owner and operator of horse racetracks, based on
revenue, acquires, develops, owns and operates horse racetracks and related
pari-mutuel wagering operations, including off-track betting facilities. MEC
also develops, owns and operates casinos in conjunction with its racetracks
where permitted by law. MEC owns and operates AmTote International, Inc., a
provider of totalisator services to the pari-mutuel industry, XpressBet®, a
national Internet and telephone account wagering system, as well as MagnaBet™
internationally.  Pursuant to joint ventures, MEC has a fifty percent interest
in HorseRacing TV™, a 24-hour horse racing television network, and TrackNet
Media Group LLC, a content management company formed for distribution of the
full breadth of MEC’s horse racing content.

For more information, please contact:

Blake Tohana
Executive Vice-President and Chief Financial Officer
Magna Entertainment Corp.
905-726-7493


--------------------------------------------------------------------------------